 



Exhibit 10(i)(1.3)

EXECUTION COPY

SECOND AMENDMENT TO THE
CREDIT AGREEMENT

Dated as of July 26, 2004

          SECOND AMENDMENT (this “Amendment”) TO THE THIRD AMENDMENT AND
RESTATEMENT OF THE CREDIT AGREEMENT (the “Credit Agreement”) dated as of
November 17, 2003 among CINCINNATI BELL INC., an Ohio corporation (“CBI”), and
BCSI INC., a Delaware corporation (“BCSI”, and together with CBI, each a
“Borrower” and collectively the “Borrowers”), the banks, financial institutions
and other institutional lenders parties thereto (the “Lenders”), BANK OF
AMERICA, N.A., as syndication agent, CITICORP USA, INC., as administrative agent
(the “Administrative Agent”), and the other agents party thereto.

          PRELIMINARY STATEMENTS:

          (1)     Capitalized terms not otherwise defined in this Amendment have
the same meanings as specified in the Credit Agreement.

          (2)     The Borrowers have requested that the Lenders amend certain
provisions of the Credit Agreement, as set forth below, to permit CBI and/or one
of its Subsidiaries to enter into an agreement to acquire all of the Equity
Interests in Wireless LLC that are not held by CBI and its Subsidiaries and
subsequently to acquire such Equity Interests; provided that the aggregate
amount of the cash consideration paid in respect thereof does not exceed
$125,000,000 and any non-cash consideration paid in connection therewith is
permitted under the Credit Agreement.

          (3)     The Borrowers have also requested that the Lenders consent to
any amendment, waiver or other modification of the Operating Agreement of
Wireless LLC between AT&T Wireless PCS LLC and Wireless Holdco, as amended,
dated originally as of December 31, 1998, and the Company Agreement of Wireless
Holdco, dated as of June 2, 2002, in each case if entered into or delivered in
connection with, and to the extent necessary to consummate, the Wireless
Acquisition (as defined in Section l(a)(i) below).

          (4)      The Lenders are willing to effect such amendments and to
grant such consent on the terms and subject to the conditions set forth in this
Amendment.

          SECTION 1. Amendment and Consent. Effective as of the Amendment
Effective Date (as defined below), and subject to the satisfaction of the
conditions precedent set forth in Section 2, the Required Lenders hereby consent
to the Wireless Acquisition and to the entry by CBI and/or one of its
Subsidiaries into the Wireless Acquisition Agreement (as defined in Section
l(a)(ii) below) and in connection therewith:

          (a)      Section 1.01 of the Credit Agreement is hereby amended to add
each of the following definitions in its appropriate alphabetical position:

     (i)     “Wireless Acquisition” means the acquisition by CBI or one or more
of its Subsidiaries of all of the Equity Interests in Wireless LLC that are not
held by CBI and

 



--------------------------------------------------------------------------------



 



its Subsidiaries; provided that (i) the aggregate amount of the cash
consideration paid in respect thereof does not exceed $125,000,000 and any
non-cash consideration paid in connection therewith is permitted under this
Agreement and (ii) upon consummation of the Wireless Acquisition, Wireless LLC
shall be a wholly-owned Subsidiary of CBI or its Subsidiaries.

     (ii)     ” Wireless Acquisition Agreement” means an agreement entered into
by CBI or one or more of its Subsidiaries pursuant to which it has the right to
acquire all of the Equity Interests in Wireless LLC that are not held by CBI and
its Subsidiaries.

          (b)     Section 1.01 of the Credit Agreement is hereby amended by
inserting after the word “Obligations” in clause (g) of the definition of “Debt”
the following parenthetical: “(other than Obligations under the Wireless
Acquisition Agreement)”.

          (c)     Clause (i) of Section 5.02(f) of the Credit Agreement is
hereby amended by deleting the word “and” immediately preceding clause (D) and
inserting at the end of such clause (D) the phrase “and (E) the acquisition of
Equity Interests in Wireless LLC pursuant to the Wireless Acquisition Agreement
and additional investments in or capital contributions made to Subsidiaries to
fund such acquisition or consisting of transfers of such Equity Interests to one
or more wholly-owned Subsidiaries of CBI; provided that (i) the aggregate cash
consideration paid in respect of such Equity Interests does not exceed
$125,000,000 and any non-cash consideration paid in connection therewith is
permitted under this Agreement and (ii) upon consummation of the Wireless
Acquisition, Wireless LLC shall be a wholly-owned Subsidiary of CBI or its
Subsidiaries.”

          (d)     The Required Lenders hereby for all purposes of the Loan
Documents consent to any amendment, waiver or other modification of the
Operating Agreement of Wireless LLC between AT&T Wireless PCS LLC and Wireless
Holdco, as amended, dated originally as of December 31, 1998, entered into or
delivered in connection with, and to the extent necessary to consummate, the
Wireless Acquisition and waive any Default or Event of Default that might
otherwise exist as a result thereof.

          (e)     The Required Lenders hereby for all purposes of the Loan
Documents consent to any amendment, waiver or other modification of the Company
Agreement of Wireless Holdco, dated as of June 2, 2002, entered into or
delivered in connection with, and to the extent necessary to consummate, the
Wireless Acquisition and waive any Default or Event of Default that might
otherwise exist as a result thereof (including but not limited to the insertion
after the word “Obligations” in clause (g) of the definition of “Indebtedness”
contained in Exhibit A thereto the following parenthetical: “(other than
Obligations under the Wireless Acquisition Agreement)”).

2



--------------------------------------------------------------------------------



 



          SECTION 2. Conditions of Effectiveness. This Amendment shall become
effective on the date (the “Amendment Effective Date”) when the Administrative
Agent (or its counsel) shall have received counterparts of this Amendment
executed by the undersigned, the Subsidiary Guarantors and the Required Lenders
or, as to any of the Lenders, advice satisfactory to the Administrative Agent
that such Lender has executed this Amendment, and when, and only when, each of
the following conditions precedent shall have been satisfied:

     (a)     The representations and warranties set forth in each of the Loan
Documents shall be correct in all material respects on and as of the Amendment
Effective Date, after giving effect to this Amendment, as though made on and as
of such date (except for any such representation and warranty that, by its
terms, refers to a specific date other than the Amendment Effective Date, in
which case as of such specific date, and except to the extent any breach of such
representation and warranty is waived under Section 1 above).

     (b)     After giving effect to this Amendment, no event shall have occurred
and be continuing that constitutes a Default or Event of Default.

This Amendment is subject to the provisions of Sections 9.01 and 9.02 of the
Credit Agreement.

          SECTION 3. Guaranty and Granting of Additional Collateral. Upon
consummation of the Wireless Acquisition, the Borrowers hereby agree to comply
and to cause Wireless LLC and its parent to comply with the requirements of
Section 5.01(j)(II) of the Credit Agreement.

          SECTION 4. Effect on the Loan Documents, (a) The Credit Agreement and
the other Loan Documents are and shall continue to be in full force and effect
and are hereby in all respects ratified and confirmed. Without limiting the
generality of the foregoing, the Collateral Documents and all of the Collateral
described therein do and shall continue to secure the payment of all Obligations
of the Loan Parties under the Loan Documents.

          (b) The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver or amendment of any provision of any of the
Loan Documents.

          SECTION 5. Costs, Expenses. Each of the Borrowers hereby agrees to pay
on demand all reasonable costs and expenses of the Administrative Agent in
connection with the preparation, execution, delivery and administration,
modification and amendment of this Amendment (including, without limitation, the
reasonable fees and expenses of counsel for the Administrative Agent) in
accordance with the terms of Section 9.05 of the Credit Agreement.

          SECTION 6. Execution in Counterparts. This Amendment may be executed
in any number of counterparts and by different parties hereto in separate
counterparts, each of which will be deemed to be an original and all of which
taken together shall constitute but one and the same agreement. Delivery of an
executed counterpart of a signature page to this Amendment by telecopier shall
be effective as delivery of a manually executed counterpart of this Amendment.

3



--------------------------------------------------------------------------------



 



          SECTION 7. Governing Law. This Amendment shall be governed by, and
construed in accordance with, the laws of the State of New York.

[The remainder of this page intentionally left blank.]

4



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be executed by their respective officers thereunto duly authorized , as of the
date first above written.

         

  CINCINNATI BELL INC.
 
       

  By   [ILLEGIBLE]

     

--------------------------------------------------------------------------------


  Name:

  Title:
 
       

  BCSI INC.
 
       

  By   [ILLEGIBLE]

     

--------------------------------------------------------------------------------


  Name:

  Title:

 
Agreed as of the date first above written:

CITICORP USA, INC.,
   as Administrative Agent and as Lender

         
By
       

--------------------------------------------------------------------------------

   
Name:
       
Title:
       

BANK OF AMERICA, N.A.,
   as Syndication Agent and as Lender

         
By
       

--------------------------------------------------------------------------------

   
Name:
       
Title:
       

 